Citation Nr: 0738043	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, S.J., and C.H.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1954, and from March 1955 to March 1975.  He died in August 
2004.  The appellant is the veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).   

A hearing was held before the undersigned Veterans Law Judge 
in September 2007.  The case has been advanced on the docket 
based on the appellant's age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the veteran developed leukemia 
and heart disease which were related to service.  She 
testified that during service the veteran was stationed at 
the Nellis Air Force Base in Nevada, and was part of a group 
which was bused out to observe atomic testing.  She further 
contends that fallout from such testing affected him as the 
base was located just downwind from the atomic test site.  

In a radiation risk activity sheet dated in May 2004, the 
veteran stated that he was exposed to radiation while 
stationed at the Nellis AFB between 1951 and 1952.  He stated 
that he did not know the coordinates to show his relationship 
to ground zero, but that he could clearly observe the bright 
light at detonation.  He indicated that badges were turned in 
to the organization.  He further stated that he was not 
specifically assigned to the projects.  He recounted that he 
was in the open at the time of the explosion, and that he did 
not move toward ground zero after the explosion.  He 
expressed his belief that his exposure was from fallout.  In 
a separate statement in support of claim, the veteran 
reported that after witnessing several of the tests he became 
ill and was hospitalized.  

The veteran's service personnel records reflect that he was 
stationed at the Nellis Air Force Base from February 1951 to 
March 1951, and from June 1951 to August 1952 (with records 
showing attachment to a unit at the Warren AFB in Wyoming 
from March 26 to June 9, 1951).  A service hospital record 
dated in September 1951 from the Nellis AFB reflects that he 
was hospitalized for non specific pericarditis and rule out 
tuberculous pericarditis.  

The veteran was diagnosed with leukemia in 2003.  His death 
certificate indicates that this disease was the cause of his 
death.  

In a letter dated in March 2006, a private physician, Thomas 
B. Wolper, M.D., expressed his opinion that exposure to 
leukemogenic substances in service was a likely factor in the 
veteran's death.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. 
§ 1112c; 38 C.F.R. § 3.309(d).  The list includes leukemia.  
That regulation further requires that the individual be a 
"radiation exposed veteran" who participated in a radiation 
risk activity such as onsite participation in a test 
involving atmospheric detonation of a nuclear device.  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list again includes leukemia. 38 C.F.R. § 3.311(b) further 
states that, if the veteran has one of the radiogenic 
diseases, a dose estimate should be obtained and the case 
will be referred to the VA Under Secretary for Benefits for 
review as to whether sound scientific medical evidence 
supports the conclusion that it is at least as likely as not 
that the veteran's disease resulted from radiation exposure 
during service.  

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).

In May 2004, the RO submitted a request for information 
(apparently directed to the National Personnel Records 
Center) asking for copies of service personnel records to 
confirm radiation risk, to include DD 1141 (Record of 
Exposure to Radiation).  A response indicates that the 
documents requested were not of record.  

The Board finds that the RO should write to the Defense 
Threat Reduction Agency (DTRA) and request a radiation dose 
estimate.  The RO should provide information regarding the 
veteran, including his assigned units during service.  

Thereafter, if any radiation exposure is confirmed, the RO 
should request an opinion from the VA Compensation and 
Pension service, based on the dose estimate, regarding the 
likelihood that the veteran's leukemia was due to radiation 
exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a dose estimate 
from the DTRA.  The information contained 
in the letter to DTRA should include the 
veteran's name, branch of service and 
service number; the veteran's social 
security number; the veteran's 
organization or unit of assignment at the 
time of exposure; dates of assignment at 
the claimed radiation-risk activity; a 
full description of the duties at the 
claimed radiation risk activity (with 
enclosure of copies of the veteran's 
statements and other pertinent 
documents); and a description of the 
disease claimed.  If no onsite 
participation in a test is confirmed, 
then the DTRA should provide a does 
assessment based on the veteran's status 
of being located at the Nellis Air Force 
base from February 1951 to March 1951, 
and from June 1951 to August 1952.  

2.  The case should then be referred to 
the Under Secretary for Benefits to 
obtain an opinion as to whether sound 
scientific and medical evidence supports 
the conclusion that it is at least as 
likely as not that the veteran's leukemia 
resulted from exposure to ionizing 
radiation during active service.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



